154-/5*
                                 ELECTRONIC RECORD




COA#       01-14-00003-CR                         OFFENSE:        3(Del of Controlled Substance)

           Luis Felipe Silva-Aguilar v. The
STYLE:     State of Texas                         COUNTY:         Harris

COA DISPOSITION:       AFFIRM                     TRIAL COURT:    262nd District Court


DATE: 12/30/2014                    Publish: NO   TC CASE #:      1374877




                         IN THE COURT OF CRIMINAL APPEALS


         Luis Felipe Silva-Aguilar v. The State
STYLE:   of Texas                                      CCA#:          \SC-IS
    APPELLANT^                         Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         &FUL&)                                        JUDGE:

DATE:      Off 01120&                                  SIGNED:                           PC:_

JUDGE:         £\is\ Uiaa^—                            PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD